297 S.W.3d 664 (2009)
STATE of Missouri, Respondent,
v.
Thomas Paul POTTEBAUM, Appellant.
No. ED 92276.
Missouri Court of Appeals, Eastern District, Division Four.
November 24, 2009.
Stephen K. Paulus, Cuba, MO, for Appellant.
Shaun J. Mackelprang, John W. Grantham, Jefferson City, MO, for Respondent.
Before KURT S. ODENWALD, P.J., GEORGE W. DRAPER III, J., and ROY L. RICHTER, J.

ORDER
PER CURIAM.
Thomas Pottebaum (hereinafter, "Appellant") appeals from the trial court's judgment after a jury convicted him of one count of felony receiving stolen property, Section 570.080 RSMo (Cum.Supp.2005). Appellant was sentenced to five years' imprisonment. Appellant raises two points on appeal. First, Appellant argues the trial court erred in overruling his motion to suppress and admitting seized evidence because the seizure was unlawful, and as such, the evidence seized was fruit of the poisonous tree. Second, Appellant challenges the sufficiency of the evidence to support his conviction.
We have reviewed the briefs of the parties, the legal file, and the transcript on appeal and find no error of law. An opinion reciting the detailed facts and restating the principles of law would have no precedential value. We have, however, provided a memorandum opinion, only for the use of the parties, setting forth the reasons for our decision. The judgment is affirmed pursuant to Rule 30.25(b).